                             Case 2:21-cv-00447 Document 5 Filed 01/15/21 Page 1 of 2 Page ID #:95



                      1     ROBERT S. BLUMBERG, Bar No. 161649
                            rblumberg@littler.com
                      2     LITTLER MENDELSON, P.C.
                            633 West 5th Street
                      3     63rd Floor
                            Los Angeles, California 90071
                      4     Telephone: 213.443.4300
                            Facsimile: 213.443.4299
                      5
                            ASHLEY J. BRICK, Bar No. 281657
                      6     abrick@littler.com
                            LITTLER MENDELSON, P.C.
                      7     2049 Century Park East
                            5th Floor
                      8     Los Angeles, CA 90067.3107
                            Telephone: 310.553.0308
                      9     Fax No.: 310.553.5583
                   10       Attorneys for Defendant
                            ADIDAS AMERICA, INC.
                   11
                   12                              UNITED STATES DISTRICT COURT
                   13                            CENTRAL DISTRICT OF CALIFORNIA
                   14
                   15       MONSERRAT LOPEZ, an individual,          Case No. 2:21-cv-00447
                            on behalf of herself, and on behalf of
                   16       all persons similarly situated,          DEFENDANT ADIDAS AMERICA
                                                                     INC.’S NOTICE OF RELATED
                   17                      Plaintiffs,               CASES
                   18       v.                                       [LOCAL RULE 83-1.3]
                   19       ADIDAS AMERICA, INC., an Oregon          Complaint Filed: December 4, 2020
                            corporation; and DOES 1 through 50,
                   20       Inclusive,
                   21                      Defendants.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                             Case 2:21-cv-00447 Document 5 Filed 01/15/21 Page 2 of 2 Page ID #:96



                      1     TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                      2     CENTRAL DISTRICT OF CALIFORNIA:
                      3           Pursuant to Central District Local Rule 83-1.3, Defendant ADIDAS AMERICA,
                      4     INC. hereby avers that, to its knowledge, no action previously filed or currently
                      5     pending in the Central District appears to arise from the same or closely related
                      6     transactions, happenings or events as those alleged in Plaintiff Monserrat Lopez’s
                      7     pending lawsuit.
                      8           To Defendant’s knowledge, no action previously filed or currently pending in
                      9     the Central District appears to call for determination of the same or substantially related
                   10       or similar questions of law and fact or will entail substantial duplication of labor if
                   11       heard by different judges.
                   12
                   13       Dated: January 15, 2021
                   14
                                                                       By: /s/ Robert S. Blumberg
                   15                                                     ROBERT S. BLUMBERG
                                                                          ASHLEY J. BRICK
                   16                                                     LITTLER MENDELSON, P.C.
                                                                          Attorneys for Defendant
                   17                                                     ADIDAS AMERICA, INC.
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.
      633 West 5th Street
          63rd Floor
    Los Angeles, CA 90071
         213.443.4300
                                                                       1.
